Citation Nr: 1607607	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-34 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral pain syndrome. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1996 to December 2000.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In February 2015, the Board, in pertinent part, reopened and denied the claim for service connection for right ear hearing loss and granted an increased evaluation of 10 percent for right knee patellofemoral pain syndrome.  The Veteran appealed that portion of the February 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court vacated that portion of the February 2015 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board erred in finding that the record did not show right ear hearing loss as defined in 38 C.F.R. § 3.385.  The Board interpreted a June 2009 private audiometric test as revealing 30 decibel hearing acuity at 4000 Hertz in the Veteran's right ear.  However, the parties noted that the test had revealed 40 decibels, which would show that that the Veteran has right ear hearing disability as defined in 38 C.F.R. § 3.385.  A subsequent VA examination did not reveal right ear hearing loss.  Therefore, the Board finds that an additional medical opinion is needed to ensure that there is an appropriate interpretation of the audiometric results.  

In addition, as noted by the parties to the December 2015 Joint Motion, the Veteran was afforded a VA examination in June 2014 in connection with his claim for an increased evaluation for his right knee disability.  The June 2014 examiner stated that the Veteran's service-connected right knee patellofemoral pain syndrome would be expected to cause some symptoms, but that the symptoms could not be delineated from those stemming from a post-service right knee injury which required an anterior cruciate ligament (ACL) tear repair and meniscectomies.  He then stated that the Veteran's right knee effusion, chronic pain, instability, and degenerative joint disease are all post-surgical symptoms related to the post-service right knee injury.  The parties agreed that the VA examiner's statements were internally inconsistent in that he determined that the symptoms of right knee patellofemoral pain syndrome could not be delineated from symptoms of a post-service right knee injury, but nevertheless attributed certain symptoms to the post-service injury.  The parties also found the fact that the examiner attributed the anterior instability and meniscal problems to his post-service injuries to be problematic, as he based that opinion on the fact that the Veteran had not had any meniscal or surgical procedures for a meniscal condition.  They noted that service treatment records dated in August 1997 documented a possible meniscus tear due to knee trauma in service, swelling, and knee buckling at the time of his patellofemoral pain syndrome diagnosis.  Therefore, the Board finds that an additional VA examination and opinion are needed.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for right ear hearing loss and his right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records. 
 
2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right ear hearing loss that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an interpretation of the June 2009 private audiological examination contained in a graph and indicate whether the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or greater; the auditory thresholds for at least three of these frequencies were 26 decibels or greater; or speech recognition scores using the Maryland CNC Test were less than 94 percent. 

If the examiner determines that the Veteran met VA standards for VA hearing loss at any point since he filed his claim in March 2009 or within close proximity thereto, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that the hearing loss is related to the Veteran's military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected right knee patellofemoral pain syndrome.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion of the knee in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors (including any additional loss of motion).

The examiner is asked to identify the specific symptomatology due solely to the Veteran's service-connected right knee patellofemoral pain syndrome, as opposed to any nonservice-connected disorder, such as his post-service right knee injury of the ACL and meniscus.  If is not possible to separate such symptomatology, the examiner should so indicate in his report.

In rendering his or her opinion, the examiner should consider the Veteran's August 1997 service treatment records documenting complaints of right knee buckling, locking, clicking, pain, and numbness and suggesting that a meniscal tear needed to be ruled out; private treatment records documenting surgery for a rupture of the right ACL and derangement of the posterior horn of the medial meniscus following a soccer injury in April 2007; the September 2009 and June 2014 VA examination reports; and, the Veteran's February 2010 statement that his in-service right knee problems weakened his knee and predisposed him to the post-service injury in 2007.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

